Citation Nr: 0712622	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-38 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that in a February 2003 rating decision, the 
RO granted service connection and a 10 percent rating for 
PTSD, effective from September 2002.  Subsequently, in an 
April 2004 rating decision, the RO awarded a 30 percent 
rating for the service-connected PTSD, effective from April 
10, 2003 but, in October 2004, a 50 percent rating was 
assigned, effective from September 2002.  Thus, the issue as 
set forth on the title page most accurately represents the 
current status of the veteran's claim.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by serious, but not severe, 
symptomatology, manifested by insomnia, indifference to 
significant activities, emotional numbing, social withdrawal, 
insomnia resulting in daytime fatigue, depression, survivor 
guilt, and anhedonia, treated with outpatient psychiatric 
therapy and prescribed medication.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for a rating in excess of 50 percent for 
PTSD is being denied, no disability rating or effective date 
will be assigned and, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a November 2002 letter, issued prior to the February 2003 
rating decision, and in a December 2003 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claims.  Further, in the February 2003 
rating action (and the April and October 2004 decisions), the 
appellant was instructed what the bases for the assigned 
rating was, and why a higher rating was not for assignment.  
Thus he was put on notice of the information needed for a 
higher rating.  We therefore conclude that appropriate notice 
has been given in this case.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the February 2003 rating decision (and the April 
and October 2004 decisions) as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
March 2005 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran has received three 
VA examinations during the pendency of his appeal, and VA 
medical records dated from March 2003 to January 2006 were 
obtained.  These records reflect his somewhat irregular 
participation in Babylon Vet Center therapy sessions; 
however, the veteran has not indicated that these records 
provide information other than what has already been 
obtained.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In February 2003, the RO granted the veteran's claim for 
service connection for PTSD and assigned a 10 percent 
disability evaluation, effective from September 2002.  The RO 
reached its determination based, in large measure, upon 
verification of the veteran's alleged stressful events in 
service and a review of findings of a January 2003 VA 
examination report that included a diagnosis of PTSD due to 
service.

The January 2003 VA examination report reflects that the 
veteran, who was 56 years old, said that after service he 
worked for the Bureau of Alcohol, Tobacco, and Firearms 
(BATF) as an undercover agent and then a supervisor until 
1998 when he was essentially forced to retire after a series 
of Internal Affairs investigations and a negotiated trial 
settlement.  He said he was the victim of angry supervisees 
who made anonymous charges against him; and noted that he was 
disciplined for unauthorized use of government vehicles and 
several car accidents, apparently while intoxicated.  After 
retirement, he worked part time with the Federal Bureau of 
Investigation (FBI) interviewing references of applicants for 
security clearances.  He described frequent road rage 
incidents while working for the BATF but denied actual 
physical violence toward civilians.  He noted conflict with 
superiors and alcohol-related problems, most notably car 
accidents.  The veteran said his supervisory work was 
adequate and he received a number of commendations.  Since 
retirement, he successfully performed his part time job.  He 
refused to drive into Manhattan because he feared having road 
rage incidents but otherwise managed to do his job without 
significant impairment.  He worked 10 hours a week.

Further, it was noted that the veteran was married for more 
than thirty years and had four adult children no longer 
living at home.  He described his marriage as being initially 
highly conflicted but not physically violent and said that 
the relationship was now subdued and routine with little 
passion or emotion.  His heavy use of alcohol increased 
stresses on the relationship but he did not report a history 
of separation or legal problems.  The veteran reported going 
to bars or drinking with other agents four or five days a 
week while working at the BATF.  It was noted that he was 
apparently mandated to have alcohol counseling on a weekly 
basis as a result of his on-the job- car accidents but felt 
the treatment was essentially useless.  He currently drank 
about twice a week.  The examiner noted that the veteran's 
drinking appeared quite problematic prior to the veteran's 
cancer treatment in 2001, when he was treated for cancer of 
the tongue.  The veteran did not indicate any close 
friendships and was somewhat vague about his current social 
functioning.  His recent preoccupations with his own health 
and mortality considerably inhibited his desire to be with 
others.    

Subjectively, the veteran had a depressed mood, feelings of 
hopelessness and low self-esteem, and what he called 
"mortality" following his 1998 retirement from the BATF.  
He had some combat-related sleep disturbance and thoughts 
that occurred more frequently over the next three years.  
After his cancer treatment, he had significantly more combat-
related intrusive thoughts and dreams with feelings of 
survivor guilt.  He had ongoing depressive mood and continued 
use of alcohol, sometimes to induce sleep.  He had insomnia 
and sleep difficulty nightly.  He described irritability, 
especially in traffic that was particularly problematic 
because of his alcohol abuse and that decreased since he 
started using public transportation.  He had an exaggerated 
startle response that he said he controlled well while 
working for the BATF.  He described worsening of depressive 
symptoms and re-experiencing symptoms in the last year.

The veteran reported some emotional numbing and distancing in 
his relationship with his wife, and it was noted that his 
alcohol abuse appeared to have added to or exacerbated the 
emotional numbing.  He maintained adequate personal hygiene 
and other activities of daily living, including dressing and 
management of finances.  He had problematic relationships 
with strangers, particularly other motorists, because of 
irritability.  He described adequate performance of his 
current job, and had no conflicts or difficulties completing 
paper work.

Objectively, the veteran was casually and appropriately 
dressed.  He was alert, oriented, and highly anxious.  He 
avoided eye contact but otherwise displayed appropriate 
behavior.  There was no impairment of communication or 
thought process.  His speech was spontaneous, relevant, and 
normal.  His thinking was logical, goal oriented, and without 
evidence of formal thought disorder.  He denied 
hallucinations and delusions.  His mood was anxious and his 
affect was constricted.  He denied suicidal and homicidal 
ideation, intent, or plan.  He admitted to continued alcohol 
use but denied current impairment as a result.  He did not 
report panic attacks, obsessions, or rituals that interfered 
with functioning.  Memory was intact and attention and 
concentration were adequate.  The veteran reported sleep 
disturbance but did not describe day-time fatigue that 
interfered with normal functioning.  Judgment and insight 
were present.

The VA examiner said the veteran's current symptoms included 
re-experiencing of credible combat-related stressors in 
occasional dreams and intrusive memories.  He veteran had 
increased arousal (irritability, disturbed sleep patterns, 
some hypervigilance) and avoidance/numbing (veteran had a 
distant and unemotional relationship with his wife, had few 
friends, and tried to avoid reminders of combat).  He 
described some restriction of his activities as a result of 
irritability (he tried not to drive into Manhattan because he 
wanted to avoid road rage incidents, but drove locally).  He 
had disturbed sleep patterns with some day-time fatigue and 
distressing thoughts about his combat experiences.  The Axis 
I diagnoses were depressive disorder, not otherwise specified 
(NOS), and PTSD.  A score of 61 was assigned on the Global 
Assessment of Functioning (GAF) scale reflecting (depressive 
disorder, NOS) depressed mood, lack of energy and motivation, 
health concerns; (PTSD) occasional combat-related memories 
and dreams, some sleep disturbance and irritability (alcohol 
dependence), marital discord, and some effect on mood and 
motivation. 

VA outpatient medical records, dated from March 2003 to 
January 2006, indicate that the veteran was regularly seen by 
a psychiatrist in the outpatient clinic for management of 
medication prescribed to treat his psychiatric symptoms.

When seen in March 2003, a VA psychiatry record indicates the 
veteran's grooming, hygiene, attention, concentration, and 
memory were normal.  He denied suicidal or homicidal thoughts 
or hallucinations.  He reported feeling hopeless and 
helpless, and having anhedonia and insomnia.  His judgment 
and insight were fair, and impulse control was good.  A GAF 
score of 49 was assigned and his medications were 
adjudicated.

A September 2003 VA outpatient record indicates that the 
veteran's grooming, hygiene, memory, attention, and 
concentration were normal.  He had intrusive thoughts of wars 
and no suicidal or homicidal thoughts or hallucinations.  He 
reported feeling hopeless and helpless and having anhedonia.  
His insight and judgment were fair and impulse control was 
good.  A GAF score of 50 was assigned.  His prescribed 
medications were adjusted. 

An October 2003 VA outpatient record indicates the veteran 
reported recent improved sleeping.  He attended the Vet 
Center that he found helpful.  He was alert, in good contact, 
pleasant, and cooperative.  He avoided direct gaze, his 
affect was restricted, and his mood was neutral.  Cognition 
was intact and judgment and insight were present.  A GAF 
score of 50 was assigned.  Similar findings were reported 
when he was seen in December 2003 and the examiner commented 
that the veteran appeared somewhat sad and dejected.  A GAF 
score of 50 was again assigned.

In December 2003, the veteran underwent VA examination.  The 
examination report reflects that the veteran received regular 
outpatient psychiatric treatment and took prescribed 
medication.  He had some improvement in sleep patterns with 
medication but no remission of re-experiencing symptoms, 
anxiety, or depression mood.  He also attended counseling 
sessions at the Babylon Vet Center twice a month, indicated 
he was dissatisfied with the focus of those sessions on 
alcohol abuse, and did not feel he derived much benefit from 
the therapy.  He was never psychiatrically hospitalized.  He 
had cancer surgery in 2001.  

The veteran subjectively complained of persistent sadness and 
anhedonia.  He had frequent thoughts of people dying and his 
combat service that he believed increased since the onset of 
his depression.  He had marked social withdrawal and a 
distant relationship with his wife.  The veteran was 
indifferent to most significant activities, had no hobbies, 
and rarely went out socially, except to see his children.  He 
had insomnia and was fatigued during the day.  His 
concentration was impaired and he frequently forgot to do 
routine chores.  He had some irritability when he drove but 
was not involved in any road rage incidents for several 
years.  He was retired and lived with his wife who worked 
full time during the day.  He tried to read occasionally but 
often sat at home doing nothing and took occasional walks to 
a park that was essentially his only enjoyable activity.  He 
had a few acquaintances but no friends and did not socialize 
outside his family.  He avoided routine chores like shopping 
because he was uncomfortable around others.  He rarely drank 
alcohol.  He was pressured to retire from the BATF in 1998 
after disputes with his superiors.  He then worked as a 
private investigator for a year but left and had not worked 
since then.  He attributed his current unemployment to both 
his physical condition and depressed mood.

Objectively, the veteran was casually and appropriately 
dressed and alert and oriented.  He avoided eye contact.  His 
mood was depressed and anxious, his affect was blunted, and 
he denied suicidal and homicidal ideation/plan/intent.  His 
behavior was otherwise appropriate to the setting.  The 
veteran's speech was spontaneous and productive.  His 
thinking was logical and goal oriented without signs of 
formal thought disorder.  He had difficulty describing his 
recent history and mental state.  He indicated generally 
adequate maintenance of personal hygiene and competent 
management of finances, diet, and other activities of daily 
living, although he reported occasional neglect and 
indifference to routine activities.  Long term recall was 
grossly intact and short term recall and concentration were 
moderately impaired.  The veteran did not report panic 
attacks, phobias, obsessive thoughts, or rituals that 
interfered with functioning.  He denied current substance 
dependence or abuse.  He reported persistent insomnia 
resulting in fatigue during the day.  Judgment and insight 
were present.

The VA examiner commented that the veteran re-experienced 
combat-related stressors in nightmares and intrusive thoughts 
and memories.  He had increased arousal (insomnia, 
irritability while diving, discomfort in public) and 
numbing/avoidance (he was indifferent to most activities, 
avoided reminders of his military service, and was 
emotionally distant from his wife and family).  It was also 
noted that the veteran continued to report significant 
depressive symptoms since his retirement and exacerbated by 
his cancer surgery.  The VA examiner said it was not possible 
to separate the effects of the veteran's depression and his 
PTSD on functioning.  The veteran described increasingly 
frequent and distressing memories of his combat experiences 
associated with his depression and indicated significant 
survivor guilt as component of his depressive ruminations.  
The VA examiner said that it appeared that the onset of the 
veteran's more serious PTSD symptomatology was triggered by 
his depression.  The Axis I diagnoses included chronic PTSD, 
depressive disorder, NOS, and alcohol abuse in substantial 
remission.  A GAF score of 50 was assigned, reflecting 
(symptoms of PTSD) insomnia, indifference to significant 
activities, survivor guilt, emotional numbing, social 
withdrawal, insomnia resulting in fatigue during the day 
(symptoms of depressive disorder NOS) depressed mood most 
days, persistent sadness, anhedonia, and obsessive rumination 
about combat experiences.

A February 2004 VA outpatient record indicates that the 
veteran was described with a "sad sack" appearance, in good 
contact, and cooperative.  There was mild psychomotor 
retardation noted.  His affect was mildly restricted and mood 
was depressed.  No overt psychotic features were elicited.  
His prescribed medication was adjusted.  A GAF score of 55 
was assigned.  Similar findings were noted when he was seen 
in April 2004 and his medication was readjusted.  A GAF score 
of 50 was assigned.  

When seen in May 2004 in the VA outpatient clinic, the 
veteran's mental status was reported as essentially 
unchanged.  There was no evidence of hyperactivity or 
retardation.  A GAF score of 52 was assigned. 

A July 2004 VA outpatient record indicates that the veteran's 
speech was spontaneous, goal directed and of a normal rate, 
tone and volume.  His mood was euthymic and his affect 
appropriate with full range.  When seen in September 2004, 
the veteran told his psychiatrist that he stopped going to 
the Vet Center because he felt uncomfortable.  His mental 
status was unchanged and he appeared more relaxed but still 
sad, as compared to his previous visit.  A GAF score of 53 
was assigned.

When seen by a psychiatrist in the VA outpatient clinic in 
November 2004, the veteran was alert, oriented, in good 
contact, and appeared sad and worried.  His affect was 
constricted and his mood was neutral.  He had no dangerous 
ideas and no active hallucinations or delusions.  Cognition 
was intact and judgment and insight were present.  His 
current medications were helpful in controlling his symptoms.  
A GAF score of 53 was assigned.

A January 2005 VA outpatient psychiatry record indicates the 
veteran continued to attend the Vet Center that he found 
helpful.  His mental status was essentially unchanged.  He 
was alert, in good contact, and appeared sad and listless.  
His affect was constricted and his mood was neutral.  He had 
no dangerous ideas, and no hallucinations or delusions.  His 
cognition was intact and judgment and insight were present.  
A GAF score of 53 was assigned.

A March 2005 VA outpatient psychiatry record notes that the 
veteran continued to attend the Vet Center individually and 
in a group, that he found useful.  He remained isolative and 
preferred to be alone.  He was stable on current medications.  
He was alert, oriented, in good contact and avoided direct 
gaze, and appeared sad.  His affect was constricted and his 
mood was neutral.  He had no dangerous ideas, or active 
hallucinations or delusions.  His cognition was intact and 
judgment and insight were present.  His medication was 
helpful to control his symptoms.  A GAF score of 53 was 
assigned.

When seen in May 2005, the VA psychiatry record indicates 
that the veteran continued to attend the Vet Center but, 
otherwise, kept to himself.  His wife worked full time and he 
was home alone most of the time.  He was alert, oriented, and 
in good contact, with a "sad Sack" appearance.  There was 
no evidence of hyperactivity.  His mood was neutral and his 
affect constricted.  Cognition was intact and insight and 
judgment were present.  There were no delusions or 
hallucinations.  A GAF score of 53 was assigned.

A July 2005 VA medical record indicates essential similar 
psychiatric findings as in the past.  The veteran planned to 
go to Mexico City to attend a family wedding.  His affect was 
within normal limits.  He was oriented, pleasant and 
cooperative.  His psychiatrist assigned a GAF score of 59.  

When seen in October 2005, the VA psychiatry note reflects 
that the veteran appeared more relaxed and smiled 
spontaneously that was a big change for him.  The veteran was 
alert, oriented, able to smile spontaneously, pleasant, and 
cooperative.  There was no evidence of hyperactivity.  His 
affect was within normal limits and his mood was neutral.  He 
had no dangerous ideas and no hallucinations or delusions.  
Judgment and insight were present.  A GAF score of 58 was 
assigned.

A December 2005 VA examination report indicates that the 
veteran said he left his part-time job with the FBI in mid 
2004 because the job was repetitious and the commute was 
bothersome.  He said he retired from the BATF, in part, due 
to irritability related to his PTSD, although his alcohol 
abuse was also responsible for a number of on-the-job 
problems.  The veteran reported essentially the same level of 
social functioning as when previously examined.  He lived 
with his wife and they maintained a stable but distant 
relationship.  He read newspapers, watched television, and 
took long walks.  He went to a wedding in Mexico City during 
the summer but did not take regular vacations.  He saw his 
four adult children infrequently, and talked to a few 
acquaintances in the park.  

Further, it was noted that the veteran continued to drink to 
excess once or twice a month but, was, otherwise sober, and 
no longer considered his alcohol consumption a problem.  He 
noted that counselors at the Long Island Vet Center (where he 
irregularly attended sessions because of the focus on alcohol 
abuse) seemed very concerned about his alcohol use.  He 
received regular outpatient psychiatric treatment and group 
therapy and took prescribed medication.

Subjectively, the veteran said he was not better than when 
previously examined and his complaints were essentially the 
same: sleep difficulty, including nightmares, lack of 
interest in most activities, avoidance of social gatherings, 
and flat or low mood.  He described ongoing social withdrawal 
and had no hobbies.  He did not belong to organizations and 
did not maintain friendships. He had a distant relationship 
with his wife.

Objectively, the veteran was casually and appropriately 
dressed.  He was alert and oriented and avoided eye contact 
but, otherwise, displayed appropriate behavior in the 
interview setting.  The veteran's mood was anxious and 
depressed.  His affect was highly constricted but congruent 
with thought content.  The veteran did not report 
suicidal/homicidal ideation, intent, or plan, but indicated 
an indifference to whether he lived or not.  His memory was 
grossly intact, and attention and concentration were 
adequate.  He indicated adequate maintenance of personal 
hygiene and competent management of finances, diet, and other 
activities of daily living.  The veteran did not report panic 
attacks, phobias, obsessive thoughts, or rituals that 
interfered with functioning.  He displayed no impairment of 
communication or thought process.  His speech was 
spontaneous, relevant and at normal rate and rhythm.  The 
veteran's thinking was logical, goal-oriented, and without 
evidence of formal thought disorder.  He denied 
hallucinations and delusions.  The veteran reported 
persistent middle insomnia that resulted in fatigue during 
the day.  Judgment and insight were present.

The VA examiner commented that the veteran re-experienced 
combat-related stressors nightmares, intrusive thoughts, and 
memories.  The veteran had increased arousal (insomnia, 
discomfort in public), and numbing/avoidance (he was 
indifferent to most activities, avoided reminders of military 
service, and was emotionally distance from his wife and 
family).

As to the veteran's other psychiatric symptoms, the VA 
examiner commented that the veteran's depressive symptoms 
were apparently highly variable, based upon a review of his 
most recent psychiatric treatment notes, but were prominent 
during the current interview.  The veteran attributed his 
depression to his forced retirement from the BATF and his 
cancer treatment, not to his PTSD.  His alcohol abuse was in 
substantial remission and did not appear to contribute to his 
social withdrawal.

The Axis I diagnosis was PTSD, and a GAF score of 55 was 
assigned that reflected symptoms of PTSD of insomnia, 
indifference to significant activities, emotional numbing, 
social withdrawal, insomnia resulting in daytime fatigue 
(symptoms of depressive disorder, not otherwise specified 
(NOS)), depressed mood most days, and anhedonia.

A January 2006 VA psychiatry record indicates that the 
veteran reported being more depressed the past two months and 
more socially isolated but did not know of any precipitating 
event.  It was noted that when previously seen, he was more 
spontaneous and relaxed and smiled.  He admitted to drinking 
around the holidays and did not get out of the house.  He 
continued to attend the Vet Center that reminded him of his 
alcohol use.  The veteran reported continued nightly 
nightmares that kept him awake.  Medication helped alleviate 
his symptoms.  He was alert and oriented, and avoided direct 
gaze, but was in good contact, and was pleasant and 
cooperative.  His affect was constricted and his mood was 
anxious and depressed.  He had no dangerous ideas and no 
active hallucinations or delusions.  His cognition was intact 
and his insight and judgment were present.  A GAF score of 55 
was assigned.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Board notes that the February 2003 rating decision 
granted service connection and a 10 percent disability 
evaluation.  In April 2003, the RO received additional 
medical evidence from the veteran regarding the disability 
evaluation awarded to his service-connected PTSD that was 
ultimately granted a 50 percent rating.  The Court has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court as an indicator of mental health 
on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule which in turn is based upon average 
impairment of earning capacity.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his anxiety disorder.  Id at 182.  See also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).

Upon review of the objective medical evidence of record, the 
Board is of the opinion that an evaluation in excess of 50 
percent is not warranted for the veteran's service-connected 
PTSD.  The competent evidence of record indicates that the 
veteran's insight and judgment were present at all times.  
Although 61 (assigned at the January 2003 VA examination) is 
the highest GAF score he has received, his thought process 
has consistently been noted to be normal.  There is no 
evidence that his speech is illogical, obscure, or 
irrelevant, or that he goes through any obsessive rituals.

Examiners have noted the veteran's depressed mood and 
sadness, and his anhedonia, but without any suicidal ideation 
and anger; and, while his impulse control was a problem, the 
more recent examiners consider it good, and there is no 
evidence of violent behavior or that he is otherwise unable 
to function appropriately.  The Board does not find, and the 
veteran has not contended, that he experiences spatial 
disorientation.  There is no current indication that the 
veteran is neglectful of his personal appearance and, in 2003 
and 2005, the VA examiners commented that the veteran was 
able to maintain adequate personal hygiene.  While the 
veteran reports isolative behavior and difficulty maintaining 
relationships, the Board notes that he is married to his 
present wife for over 30 years, although he also said they 
had an emotionally distant relationship.  Thus, the Board 
concludes that the veteran's service-connected PTSD would not 
be appropriately rated as 70 percent disabling under the 
current rating criteria.

Further, in December 2005, the VA examiner reported that the 
veteran was oriented, and had fair insight and judgment.  
Similar findings were noted in the January and December 2003 
VA examination reports, that described the veteran's casual 
but appropriate appearance and that he was oriented, with a 
constricted (in January 2003) and blunted (in December 2003) 
affect, normal speech, and normal thought processes and 
content.  At those times, the veteran denied having suicidal 
or homicidal ideations.  Thus, the GAF score of 50 assigned 
at the time of the December 2003 VA examination, and 55 
assigned at the time of the December 2005 VA examination, are 
consistent with the disability productive of reducing 
reliability and productivity, characteristic of pertinent 
disabiity criteria warranting no more than the currently 
assigned 50 percent rating.  

As well, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent December 2005 VA examination does not reflect 
symptoms inconsistent with a 50 percent disability 
evaluation.  The objective medical evidence further 
demonstrates that the veteran reported irritability, 
depression, sleep difficulty, anhedonia, nightmares and daily 
intrusive thoughts, and was socially isolated.  The VA 
examiner commented that the veteran did not show any impaired 
thought process or communication nor did the veteran have 
delusions and hallucinations.  The veteran was oriented and 
able to maintain adequate good personal hygiene.  He did not 
report any memory loss, or obsessive or ritualistic behavior, 
and his speech was normal.  He did not report panic attacks.  
He had symptoms of depression and anxiety with emotional 
numbing that caused him to withdraw from his wife.  He had 
sleep impairment that made him tired.  

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  He reported anxiety and sleep difficulty and said 
he had road rage, but evidently managed to maintain 
consistent part-time employment until he stopped because he 
found the job repetitious and the commute bothersome.  He was 
married to his wife for 30 years.  He told one examiner (in 
December 2003) that he went out rarely and only to visit his 
children, and in December 2005, said he saw them 
infrequently.

The collective objective findings of the 2003 and 2005 VA 
examinations, and other medical evidence including the VA 
outpatient medical records, to include essentially normal 
speech and that the veteran was oriented, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.  Given the 
foregoing observations, the Board finds that, under the 
above-cited criteria, the preponderance of the evidence is 
against a rating in excess of 50 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, DC 9411.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


